NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a method of treating conditions affecting the oral cavity, consisting of the steps of spraying into the oral cavity a copper-ion containing solution consisting only of copper ions, a biocompatible saline solution and an acetate buffer consisting of acetate and acetic acid. 
The application is a continuation of U.S. Patent 11,007,143; the difference between the instant application and the ‘143 patent is that the source of the copper ions in the instant application has been narrowed to a copper alloy. As such, since the instant application recites a narrower invention than the previously allowed patent, and the appropriate Terminal Disclaimers have been accepted, the instant claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment Regarding Terminal Disclaimers

The terminal disclaimer filed on 09/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,007,143 has been reviewed and is accepted. 
The terminal disclaimer filed on 10/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US applications 17/221,183 and 17/226,936 has been reviewed and is accepted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached M-Th 8:30-5:30; F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612